Citation Nr: 1733342	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  14-25 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include major depressive disorder, anxiety and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1953 to September 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2009 request pertaining to military records, the Veteran indicated that he served in the Navy Reserves between September 1956 and August 1961.  That period of service is presently unconfirmed and no evidence related to the claimed period of service is of record.  In a later May 2011 application for compensation, the Veteran did not indicate any Reserve service.  

The Veteran should be contacted in order to determine whether he served in the Navy Reserves and, if so, any associated treatment records from that period of service should be obtained and associated with the claims file to include records the Veteran's specific periods of active duty, active duty for training and inactive duty for training.

Additionally, the Veteran contends that he has PTSD in part due to an incident in which someone, he has stated they were Vietnamese or Korean, came on to his ship and threatened to use a grenade.  At this time, the claims file includes a report which notes that between August 27, 1954 and November 15, 1954, the U.S.S. LST 1096 operated in the South China Seas and French Indochina, participating in operation "Passage to Freedom" which entailed evacuating refugees from North Vietnam.

The Veteran's personnel records demonstrate that he was aboard the U.S.S. LST 1096 between March 1954 and July 1956.  Thus, it is possible that the Veteran's claimed stressor is consistent with the Veteran's service aboard the U.S.S. LST 1096.  

It stands to reason that if a refugee threatened to use a grenade on the ship, such an incident would be recorded on the ship's deck logs.  Such logs should be requested for review.   

Further, new VA examinations are necessary.  In this regard, the Board notes that the Veteran was afforded VA examinations for his claimed PTSD and left shoulder disabilities in November 2011.  However, new examinations must be provided in order to cure deficits of those examinations.

Specifically, in November 2011, the Veteran's VA examiner for PTSD found that 
the symptoms described in the PTSD criteria found on examination "could also be due to excessive drinking."  The examiner stated that he was unable to assess the initial impact, remission, or current impact of the Veteran's symptoms due to chronic alcohol use.  The examiner additionally found that ongoing alcohol use and lack of verification of his stressors ruled out a definitive diagnosis of PTSD and that excessive drinking could be solely responsible for his depression and anxiety.

A medical opinion expressed in terms of "may" also implies "may or may" and, therefore, is too speculative to establish medical nexus).  See Obert v. Brown, 5 Vet. App. 30 (1993).  Given that the development requested in this remand may better inform a VA examiner as to the circumstances of his service and, potentially of his symptoms thereafter, a new VA examination should be provided.

A new examination is warranted regarding the Veteran's left shoulder claim as well.  In the January 2017 VA examination report, the examiner notes as part of his rationale that a January 1956 treatment record notes a sore left shoulder and that a September 1955 treatment note revealed a right shoulder injury.  During his March 2017 Board hearing, however, the Veteran testified that he actually injured in left shoulder in September 1955, and that the injury was misdocumented.  The Board finds this wholly feasible, especially given later complaints of a sore left shoulder.  A new VA examination should be provided in which the Veteran's credible testimony of a September 1955 left shoulder injury is considered.

Finally, the only available treatment records in the claims file are the records from the Tampa VA medical center dated in August 2011.  On remand, the RO any treatment records not of record should be requested and associated with the claims file.  38 C.F.R. § 38 C.F.R. § 3.159 (c).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request deck logs from the U.S.S. LST 1096 for the period between August 27, 1954 and November 15, 1954.

2.  Contact the Veteran in order to determine the dates of his Reserve service, if any.  If a positive response is provided, contact the appropriate U.S. Navy Reserve Records repository and verify the dates and types of the Veteran's service in the Navy Reserve, including all periods of active duty, active duty for training and inactive duty for training.  

3.  Contact the Veteran and afford him the opportunity to identify or submit any additional evidence in support of his claim.  Based on the Veteran's response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

4.  The RO should arrange for the Veteran to undergo a VA psychiatric evaluation to determine the nature, onset date and etiology of any current psychiatric or psychological pathology to include major depressive disorder, anxiety and PTSD.  The claims file, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran has a psychiatric disorder that is related to his military service or any incident of service.

5.  After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the etiology of any current left shoulder condition.  The examiner must review the claims file.  

The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran has a left shoulder disability that is related to his military service or any incident of service, to include a September 1955 injury.

A complete rationale should be given for all opinions and conclusions expressed.  If either examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

6.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




